DETAILED ACTION
Election/Restrictions
Claims 10-18 are still restricted for the reasons stated in the Restriction Requirement mailed 6/15/2020. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (U.S. Publication 2011/0160700) in view of Williams (U.S. Patent 4,621,567).
Regarding claim 1, Nakamura teaches a reciprocating actuator assembly (figure 6) comprising: a first cylinder (item 9); a first plunger with a piston (item 91); a second cylinder configured to be coupled to and in fluid communication with the first cylinder (second item 9); a second plunger with a piston configured to translate within the second cylinder (second item 91). 
Regarding claim 1, Nakamura is silent to the fluoropolymer coating and the direct coupling configuration. Regarding claims 4 and 5, Nakamura is silent to the sizes of the cylinder. 
Regarding claim 1, Williams teaches a cylinder coated with PTFE and a piston coated with PTFE (column lines 27-37 teaches coating both a pump shaft and a surface guide cavity with Teflon).   
It would have been obvious to one of ordinary skill in the art to modify the reciprocating actuator assembly of Nakamura with the coating and material configuration of Gross in order to allow for stability of the materials being worked upon (column 2 lines 27-31 teaches the use of Teflon on both the pump shaft and within the guide cavity in order to further lubricate the pump operation). Both references are concerned with pumping apparatuses being used to convey fluids. Additionally regarding claim 1, absent any unexpected results, it would have been obvious to one of ordinary skill in the art to modify the connector 99 of Nakamura to be integral with a cylinder in order to allow for easier assembly of the apparatus since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 U.S. 164 (1893). Regarding claims 4 and 5, absent any unexpected results, it would have been obvious to one of ordinary skill in the art to modify the size of the vials in order to control the amount of material being worked upon since it is well settled that it is an obvious matter of design choice to change the general shape or size of a known element in the absence of a disclosed non-obvious advantage associated with the change. Gardner vs. TEC Systems Inc., 725 F.2d 1338, 1349-50 (Fed. Cir. 1984); In re Kuhle, 526 F.2d 553, 555 (CCPA 1975); In re Dailey, 357 F.2d 669, 672 (CCPA 1966).

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (U.S. Publication 2011/0160700) in view of Williams (U.S. Patent 4,621,567) in further view of Gross (U.S. Publication 2009/0093792).
Nakamura is silent to the language of claims 2 and 3. 
Regarding claims 2 and 3, Gross teaches the use of cyclic olefin copolymer to make the cylinders (paragraph 219 teaches vials being made of cyclic olefin polymer such as Crystal Zenith, which is considered reading on cyclic olefin copolymer).
It would have been obvious to one of ordinary skill in the art to modify the invention of Nakamura in view of Williams with the Crystal Zenith of Gross in order to increase the durability of the cylinders (paragraphs 14 and 218).

Claims 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (U.S. Publication 2011/0160700) in view of Williams (U.S. Patent 4,621,567) in further view of Phan (U.S. Publication 2013/0308416).
Regarding claim 7, Nakamura teaches a plunger with a first end receiving in the first cylinder (items 9 and 91); 
Nakamura is silent to the language of claim 6. 
Regarding claim 6, Phan teaches a pump feeding material to a syringe injector (paragraph 80 teaches the use of a pump system). Regarding claim 7, Phan teaches a plunger with a first in a cylinder (shown in figure 3, proximate item 154’ and a second end in a pump housing (figures 5 and 6a show the plunger in the housing of 150’’)
It would have been obvious to one of ordinary skill in the art to modify the reciprocating actuator assembly of Nakamura in view of Williams with the pump assembly of Phan in order to automate the operation of the apparatus (see paragraph 80 which teaches a pump being controlled by a computer).  

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (U.S. Publication 2011/0160700) in view of Williams (U.S. Patent 4,621,567) in further view of Uber (U.S. Publication 2009/0012497).
Regarding claim 8, Nakamura is silent to the language of a check valve. Nakamura is silent to the language of claim 9.
Regarding claim 8, Uber teaches the use of a check valve coupled to a syringe plunger (paragraph 82 and item 31).
It would have been obvious to one of ordinary skill in the art to modify the reciprocating actuator of Nakamura in view of Williams with the check valve configuration of Uber in order to better control the flow of material throughout the reciprocating actuator. Regarding claim 9, absent any unexpected results, it would have been obvious to one ordinary skill in the art to add another cylinder since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Response to Arguments
The remarks regarding the 35 U.S.C. 103 rejection of claim 1 have been considered and are not considered persuasive. While Nakamura teaches a connector part 99 for connecting the two elements, it is considered obvious to one of ordinary skill in the art to modify the connector to be integral to one of the cylinders in order to allow for easier assembly of the apparatus (see rejection above). 
The remarks regarding claims 2, 3, 4, 5, 6, 7, 8, and 9 are based off the rejection of claim 1 and are rejected accordingly.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANSHU BHATIA whose telephone number is (571)270-7628. The examiner can normally be reached Monday - Friday 11 a.m. to 7:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on (571)272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANSHU BHATIA/Primary Examiner, Art Unit 1774